EXHIBIT 10.4

 
 
Dated the 26th day of February 2007




 
Zhou Bizheng
 
and
 
SHANGHAI SHIHENG ARCHITECTURE CONSULTING CO., LTD
 
 
 

--------------------------------------------------------------------------------

AGREEMENT FOR SALE AND PURCHASE OF
ENTIRE INTEREST IN THE REGISTERED CAPTIAL OF SHANGHAI
JIUMENG INFORMATION TECHNOLOGY CO., LTD.

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 


THIS AGREEMENT is entered into on the 26th day of February 2007 in Shanghai.


BETWEEN:



(1)  
Zhou Bizheng, (Holder of PRC ID Number 430104196903032512) of Room 1903,
Building 7, No. 9, Rong Cheng Road, Shanghai, People’s Republic of China, (the
“Vendor”); and




(2)  
Shanghai Shiheng Architecture Consulting Co., Ltd., a limited liability company
incorporated in Shanghai with its registered office at No. 119, Jin Xi Road, Jin
Ze Town, Qing Pu District, Shanghai, People’s Republic of China and legal
representative of Liu Weiguo (the “Purchaser”).



WHEREAS:



1.            
As at the date of this Agreement, Shanghai Jiumeng Information Technology Co.,
Ltd., originally named “Shanghai Jiumeng Information Service Co., Ltd”,
(hereinafter “Shanghai Jiumeng”), is a limited liability company incorporated in
Jingan district, Shanghai on April 22, 2004, with registered capital of
RMB5,500,000 fully paid.




2.            
As at the date of this Agreement, the Vendor has full rights, interests, and
control in the 100% interest in Shanghai Jiumeng.




3.            
As at the date of this Agreement, Shanghai Huaqing Corporation Development Ltd.
(hereinafter “Shanghai Huaqing”), is a limited liability company incorporated in
Jingan district, Shanghai on July 10, 2000, with registered capital of
RMB20,000,000 fully paid.




4.            
As at the date of this Agreement, Shanghai Jiumeng owns 51% equity interest in
Shanghai Huaqing and Shanghai Jiumeng has full rights, interests and control in
the 51% interest in Shanghai Huaqing.




5.            
Shanghai Jiumeng has its office at Room 306, Yong Teng Plaza, No. 1065, Wu Zhong
Road, Shanghai. Shanghai Huaqing has its office at 1st floor, No. 708, Chang
Ping Road, Shanghai.




6.            
The Vendor has agreed to sell and the Purchaser has agreed to purchase the
entire interest in Shanghai Jiumeng and the 51% equity interest in Shanghai
Huaqing that Shanghai Jiumeng duly and legally owns ( the “Sale Interests”).





THEREFORE, IT IS HEREBY AGREED BY THE VENDOR AND THE PURCHASER AS FOLLOWS:



1.            
SALE AND PURCHASE OF THE SALE INTERESTS




1.1          
As at the date of this Agreement, the registered capital of Shanghai Jiumeng and
Shanghai Huaqing is Rmb5,500,000 and Rmb20,000,000 respectively. Both companies
are validly existing and duly incorporated. The Vendor owns 100% equity interest
in the registered capital of Shanghai Jiumeng, and Shanghai Jiumeng owns 51%
equity interest in the registered capital of Shanghai Huaqing, being the
shareholder of Shanghai Huaqing legally.



 
2

--------------------------------------------------------------------------------

 
 
1.2   
The Vendor agrees to sell and the Purchaser agrees to buy the Sale Interests.
Upon completion of the transaction, the Purchaser shall assume all the rights
and liabilities in Shanghai Jiumeng as the beneficial owner.




1.3   
Within five business days upon execution of the Agreement, the Vendor shall
present the legal documents to the Purchaser proving its beneficial ownership in
Shanghai Jiumeng and Shanghai Jiumeng’s beneficial ownership in Shanghai Huaqing
hereof.




2.            
CONSIDERATION




2.1   
The consideration for the sale and purchase of the Sale Interests shall be
Rmb12,00,000 cash net. The Purchaser shall bear all the taxes related to the
transaction.




2.2   
The consideration shall be satisfied by the Purchaser crediting Rmb12,000,000 in
full amount to the account designated by the Vendor not later than June 15,
2007.

 

3              
REPRESENTATIONS AND WARRANTS




3.1   
Vendor’s representations and warrants




3.1.1         
The Vendor shall be actual beneficial owner of the 100% Sale Interests in the
registered capital of Shanghai Jiumeng and Shanghai Jiumeng shall be the actual
beneficial owner of the 51% Sale Interests in the registered capital of Shanghai
Huaqing and the Vendor has full rights, interests and control in this Sale
Interests.




3.1.2         
The Vendor assures that no guarantee or security has been put against the Sale
Interests of Shanghai Jiumeng and Shanghai Huaqing or the companies themselves
for his own liabilities or for any third party in any forms thereof.




3.1.3         
The Vendor assures that Shanghai Jiumeng will not sell its equity interest in
the registered capital in Shanghai Huaqing to any party, and no third-party
interest has been put against the 51% Sale Interests in Shanghai Huaqing such as
pledge, lien, etc. till the completion of the sale and purchase transaction.




3.1.4         
The Vendor has obtained all the approval, authorization or permits to execute
this Agreement.




3.1.5         
The Vendor represents the aforesaid statements and warrants will remain
effective in all respects from date of signing of this Agreement up to the time
of completion of this Agreement.




3.1.6         
The Vendor assures that all the documents he presents are true, legitimate and
effective in all respects thereof.




3.2           
Purchaser’s representations and warrants




3.2.1         
All the beneficial owners of the Purchaser hereby jointly and severally agree to
purchase the Sale Interests in Shanghai Jiumeng incl. the 51% Sale Interests in
Shanghai Huaqing hereon, and agree to undertake all the taxes incurred in the
sale and purchase of the Sale Interests.



 
3

--------------------------------------------------------------------------------

 
 

3.2.2         
The Purchaser has obtained all the approval, authorization and permits to
execute this Agreement.




3.2.3         
The Purchaser assures that the aforesaid statements and warrants will remain
effective in all respects from the date of signing of this Agreement up to the
time of completion of this Agreement.




3.2.4         
The Purchaser assures all the documents it presents are true, legitimate and
effective in all respects thereof.




4               
CONFIDENTIALITY

 
                  Both the Vendor and the Purchaser shall keep all the known
information and documents in connection with this Agreement strictly
confidential.
 

5               
BREACH OF THE AGREEMENT




5.1             
In the event that the Agreement fails to be executed due to the reason caused by
the Vendor, i.e. the lien against the assets of Shanghai Huaqing, etc., the
Purchaser has the rights to terminate the Agreement and return all the
documents, assets of Shanghai Jiumeng and Shanghai Huaqing, etc. that it
received to the Vendor while with no liability to pay any usage fee of assets.

 

5.2             
In the event that the Agreement fails to be executed due to the reason caused by
the Purchaser, i.e. the Purchaser fails to pay the consideration in due course,
etc., the Vendor has the rights to terminate the Agreement, the Purchaser shall
return all the documents, assets of Shanghai Jiumeng and Shanghai Huaqing, etc.
to the Vendor and indemnify all the losses incurred hereof.




6                
FREE OF LIABILITIES

 

                  
In the event of any of the following happens which results in the unenforceable
of this Agreement, each party shall undertake the obligation to return the
documents and assets it received to the other party hereto.

 
6.1             
Force Majeure

 

                  
No party shall be liable for any failure to perform its obligations in
connection with any unforeseeable and inevitable events such as natural
disaster, or other cause beyond such party’s reasonable control, each party
shall take effective and timely measure to reduce the damage expansion and
notify the other party within three business days. If the aforesaid event
happens, each party shall return the assets obtained from the other party.
Provided that the aforesaid event happens, the party fails to take effective and
timely measure to reduce the damage expansion which results in the elevation of
the damage to the other party, the party shall take the liability to compensate
the other party for the loss resulted from inaction.

 
6.2             
Government Action

 

                  
After the execution of this Agreement, the change of regulation, policy or law
(excl. the unawareness to the current policy, regulation by each party), causes
the Agreement unenforceable by both parties.

 
 
4

--------------------------------------------------------------------------------

 
 

6.3             
If the events (as described in 6.1 and 6.2) happens, and provided that the sale
and purchase transaction is yet not completed, the Agreement will terminate
automatically, the Purchaser shall return the assets to the Vendor and pay the
usage fee based on actual circumstances.

 

7               
DISPUTE SETTLEMENT

 

                  
Any dispute, controversy or claim arising out of or relating to this Agreement,
shall be settled by negotiation and discussion between both parties in good
faith. In the event that the dispute, controversy or claim cannot be solved
through negotiation and discussion, this dispute, controversy or claim, as any
parties requires, shall be submitted and settled in the jurisdiction of Peoples’
Court in Min Hang district, Shanghai.  


8                GENERAL



8.1             
This Agreement will be effective immediately upon duly signed by the Vendor and
the Purchaser and stamped with company seal. Without the written consent by both
parties, the rights and obligations under this Agreement cannot be changed;




8.2             
Any changes to the Agreement shall be submitted and covenanted in written and
duly signed by both parties;




8.3             
The invalidation of any clause or some clauses in this Agreement will not impact
the validity of other clauses;




8.4             
This Agreement will be in four original copies, one copy with the Vendor and the
Purchaser each, and the rest two copies are for the registration purpose. Each
copy shall be deemed as equally authentic;




8.5             
The Vendor and the Purchaser can sign complementary agreement if necessary, with
the complementary agreement has the same effectiveness as this Agreement.



IN WITNESS whereof this Agreement has been duly executed by all parties hereto
the day and year first above written.
 

SIGNED by
ZHOU BIZHENG
 
 
SIGNED by
for and on behalf of
SHANGHAI SHIHENG ARCHITECTURE CONSULTING CO., LTD.
 
5